UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):December 11, 2007 COCA-COLA ENTERPRISES INC. (Exact name of Registrant as specified in its charter) Delaware 01-09300 58-0503352 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (770) 989-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. At its meeting held December 11, our board of directors of Coca-Cola Enterprises Inc. elected Suzanne B. Labarge to the board.Ms. Labarge was elected for a term expiring at the annual meeting of shareowners in 2010. She was appointed to the Audit Committee. Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year At its meeting on December 11, 2007, our board of directors amended Article VII of the Company’s bylaws to allow for the issuance of certificateless securities. Article VII, as amended, is filed herewith as Exhibit 3. Page 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES INC. (Registrant) December 12, 2007 By: /s/ JOHN J. CULHANE Executive Vice President and General Counsel Page 3 EXHIBIT INDEX Exhibit No. Description 3 Article VII (as amended) of the bylaws of Coca-Cola Enterprises Inc. Page 4
